                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                    MARTINSBURG


ANNA MAE OSBORNE,

       Plaintiff,

v.                                                      CIVIL ACTION NO.: 3:18-CV-67
                                                        (GROH)

COMMISSIONER OF SOCIAL SECURITY,

       Defendant.


                ORDER ADOPTING REPORT AND RECOMMENDATION

       On this day, the above-styled matter came before this Court for consideration of

the Report and Recommendation (“R&R”) of United States Magistrate Judge Robert W.

Trumble [ECF No. 17], entered on May 7, 2019, to which neither party filed objections.

       Pursuant to 28 U.S.C. § 636(b)(1)(C), this Court is required to make a de novo

review of those portions of the R&R to which objection is made. However, failure to file

objections permits the district court to review the R&R under the standard that it believes

to be appropriate, and under these circumstances, the parties’ right to de novo review is

waived. See Webb v. Califano, 468 F. Supp. 825, 830-31 (E.D. Cal. 1979).

       Pursuant to Magistrate Judge Trumble’s R&R, as well as 28 U.S.C. § 636(b)(1)(C)

and Federal Rule of Civil Procedure 6, objections were due within fourteen days after

entry of the R&R. Because no objections have been filed by the Defendant and the

Plaintiff notified the Court that she will not file objections [ECF No. 20], this Court will

review the R&R for clear error.
       Upon review and consideration, it is the opinion of the Court that Magistrate Judge

Trumble’s Report and Recommendation [ECF No. 17] should be, and is, hereby

ORDERED ADOPTED.             For the reasons more fully stated in the Report and

Recommendation, this Court ORDERS that the Plaintiff’s Motion for Summary Judgment

[ECF No. 11] is DENIED and the Defendant’s Motion for Summary Judgment [ECF No.

14] is GRANTED.        The Plaintiff’s Notice of Objections [ECF No. 20] is hereby

TERMINATED as MOOT. The Court further ORDERS that this matter be DISMISSED

WITH PREJUDICE and STRICKEN from the Court’s active docket.

       Pursuant to Federal Rule of Civil Procedure 58, the Clerk is DIRECTED to enter a

separate order of judgment in favor of the Defendant. The Clerk is further DIRECTED to

transmit copies of this Order to all counsel of record herein.

       DATED: May 21, 2019




                                             2
